PER CURIAM.
We reverse Appellant’s conviction and sentence for possession of cocaine and remand for a new trial. Appellant was tried for possession of cocaine on January 13, 2002. For any offense occurring prior to May 13, 2002, an essential element of the crime of possession of an illegal substance was knowledge of the illicit nature of the substance.
At trial, Appellant testified and denied possession of any drugs or knowledge that cocaine was present. This denial placed at issue all elements of the offense, including knowledge of the illicit nature of the substance. Failure to instruct the jury on the element of knowledge of the illicit nature of the substance in his possession was reversible error. See Goodman v. State, 839 So.2d 902 (Fla. 1st DCA 2003); Scott *295v. State, 808 So.2d 166 (Fla.2002); Chicone v. State, 684 So.2d 736 (Fla.1996).
REVERSED and REMANDED.
DAVIS, LEWIS, and HAWKES, JJ„ Concur.